Case 1:19-cv-02673-RBW Document 1 Filed 09/06/19 Page 1of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the

District of Columbia

Greg L. Knight

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-Vy-

Entertainment Cruises

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

mm me me ee ee ee

Divician

Case: 1:19-cv-02673 JURY DEMAND
Assigned To : Walton, Reggie B.

Assign. Date : 9/6/2019

Description: EMPLOY. DISCRIM. (H-DECK)

Jury Trial: (check one) [V]ves [No

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Greg L. Knight

4627 Seminary apt 103
Alexandria

Virginia 22304
702-274-8757

greedygnice@yahoo.com

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an indimid CETY
include the person’s job or title /i/Anown). Attach additional pages if needed. R F L, E D

SEP 0.6 20itiee 1 or 6

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia
Case 1:19-cv-02673-RBW Document1 Filed 09/06/19 Page 2 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

aaa Letectarwmess Cruises
Job or Title (if known)

Street Address 580 Water St S.W

City and County Washington

State and Zip Code D.C 20024

Telephone Number 866-404-8439

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address - /
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Page 2 of 6
Case 1:19-cv-02673-RBW Document1 Filed 09/06/19 Page 3 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

Cc. Place of Employment

The address at which | sought employment or was employed by the defendant(s) is

 

 

 

 

Name Entertainment Cruises — a oe _ |
Street Address 580 Water St
City and County Washington

State and Zip Code D.C 20024

Telephone Number 866-404-8439

IL Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Oo Oo

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VI, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):
Workman's compensation

Relevant state law (specify, if known):

Relevant city or county law (specify, if known): |

Page 3 of 6
Case 1:19-cv-02673-RBW Document1 Filed 09/06/19 Page 4 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
eee

Ii.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

OONOONO

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
Sederal employment discrimination statutes.)

 

 

 

 

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
4/25/2019
C. I believe that defendant(s) (check one):
CJ is/are still committing these acts against me.
CJ is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race Racial basis and inequality
color Accused of theft because | was bla
gender/sex
religion a

national origin

 

 

 

age (year of birth) 7 1972 (only when asserting a claim of age discrimination.)
disability or perceived disability (specify disability)

ONOOORS

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 1:19-cv-02673-RBW Document1 Filed 09/06/19 Page 5of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IV.

1. | was terminated by Entertainment Cruises for securing a fellow co-workers headphones whom I had know for thee
years. | retum the headphones to the co-worker and was fired three days later. | disputed the claim that the
headphones were stolen but still was terminated.

2. | contracted trench foot and a strained tendon in my right from working at Entertainment Cruises, the company
denied my workman's comp claim.

3. I never received my last paycheck for hours worked from Entertainment Cruises.

4. Entertainment Cruises has terminated 5 managers including myself over the age of 40 white replacing them with
managers under the age of 40 years old.

5. Entertainment Cruises defamed my character by accusing me of theft before there was an investigation

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

It is my best recollection that | filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct

On (date)
4/26/2019

 

The Equal Employment Opportunity Commission (check one):
has not issued a Notice of Right to Sue letter.
| issued a Notice of Right to Sue letter, which I received on (date) June 3,2019

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

 

Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

60 days or more have elapsed.
[J less than 60 days have elapsed.

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 1:19-cv-02673-RBW Document 1 Filed 09/06/19 Page 6 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

I'm seeking relief for the following damages:

Lost wages/ Front and Back Pay $60,000.

Mental/Emotional damages $10,000

Work Injury $15,000

Defamation of Character $50,000

Punitive damages $45,000

Loss of Benefits $ 10,000

Court cost/Attorney fees $20,000

Enrollment in the homeless Veteran Shelter Assistance $10,000

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 09/01/2019

\ : \
Signature of Plaintiff Waey a oral
Ki ght

Printed Name of Plaintiff = Greg L. K

B. For Attorneys
Date of signing: 09/01/2019
Signature of Attorney Pro SE

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Pape 6 of 6
. Case 1:19-cv-02673-RBW Document1 Filed 09/06/19 Page 7 of 8
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Greg L. Knight From: Washington Field Office

4627 Seminary Road 131 M Street, N.E.

Apt 103 Suite 4NW02F

Alexandria, VA 22304 . Washington, DC 20507

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Mark Young,

§70-2019-01785 Intake Supervisor (202) 419-0719

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutés enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

WO B#OUOUOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

JUN 03 2019

 

 

   

Enclosures(s) dy E. Weinstein, (Date Mailed)
Acting Director
oe Director of Human Resources
EEO Compliance
ENTERTAINMENT CRUISES
580 Water Street SW

Washington, DC 20024
Case 1:19-cv-02673-RBW Document1 Filed 09/06/19 Page 8 of 8

 

 

 

EEOC Farm 5 (11/09)
CH ARGE OF DISCRIMIN ATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Pri f 1974,
Siatement and other information belowe compote thc tome [_] Fera
[x] EEoc 570-2019-01785
D.C. Office Of Human Rights and EEOC

 

State or focal Agency, if any

—eeeeeeeeeeeeeeeee ee ———  —___.__....
Name {indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code) Oate of Birth
Mr. Greg L. Knight (703) 567-1939 1972

Street Address City, State and ZIP Code

4627 Seminary Road, Apt 103, Alexandria, VA 22304

 

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (# more than two, list under PARTICULARS below.)

 

 

 

 

Name No, Employees, Members Phone No. (include Area Coda)
ENTERTAINMENT CRUISES 500 or More (866) 404-8439
Street Address City, State and ZIP Code

580 Water Street, S.W., Washington, DC 20024

 

 

 

 

 

Name ns No. Employees, Members Phone No. (include Araa Code)
%&
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Check appropriate box(es).} OATE(S) DISCRIMINATION TOOK PLACE
Eartiest Latest

[x] RACE [x] COLOR [| SEX [ ] RELIGION [| NATIONAL ORIGIN 04-25-2019 04-25-2019

RETALIATION [x] AGE [] OISABILITY [| GENETIC INFORMATION
[] OTHER (Spegify) [x] CONTINUING ACTION

cod
THE PARTICULARS ARE (if additional! paper is needed, attach extra sheal(s)):

| was hired by Respondent in 2017 and worked in the Food and Beverage Department.

 

 

On or around April 22, 2019 I was accused of stealing a coworker’s headphones. | explained Dan
Leeman (Human Resources) that ! saw this coworker had left his headphones so I took them to gave
back to the coworker, which | had already done without issue.

Mr. Leeman told me that | was under investigation for theft and they had me on video. Shortly
afterwards I was terminated.

| believe I have been discriminated on the basis of my color and my race (Black/African American) In
violation of Title VIl of The Civil Rights Act of 1964, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY - When necessary for State and Local Agency Requirements

will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

 

procedures. | swear or affirm that | have read the above charge and that it is true to
| declare under penaity of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

a ‘ SUBSCRIBED AND SWORN TO BEFORE ME THIS OATE
Apr 26, 2019 _ ° (month, day, year)

Date Charging Party Signature U

 

 

 

 
